--------------------------------------------------------------------------------

MINING CLAIMS
JOINT OPERATIONS AGREEMENT

This mining claims joint operations agreement, dated conditionally effective as
of the Closing Date (as that term is defined in the Parties’ “asset sale
agreement”, which was fully executed immediately prior to this Agreement’s
execution), if such Closing Date ever occurs thereunder (the “Effective Date”),
is entered into by and between BOWERMAN HOLDINGS, LLC, a California domestic
limited liability company (“Bowerman”), and DEL TORO SILVER CORP., a Nevada
domestic corporation (“Del Toro”). Bowerman and Del Toro are at times
hereinafter referred to singly as a “Party” and collectively as the “Parties.”

RECITALS

     A. As a result of a closing earlier on the Effective Date, Del Toro owns
and controls, inter alia, an undivided sixty percent (60%) interest in title to
the unpatented mining claims that are located in Siskiyou County, California,
and described in this Agreement’s Exhibit A, any and all rights, duties,
obligations, and other items incidental and/or ancillary thereto (the “Claims”).

     B. Bowerman was the seller of Del Toro’s 60% interest in and to the Claims,
and retains the remaining undivided forty percent (40%) interest in and to the
Claims.

     C. Bowerman wishes to participate with Del Toro in the exploration,
evaluation, development and mining of the mineral resources within the Claims,
and Del Toro is willing to grant such rights to Bowerman, upon and subject to
this Agreement’s terms and conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals (“Recitals”), the mutual
promises, covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, each intending to be legally bound, hereby covenant and agree as
follows:

1. PRELIMINARY MATTERS

     1.1 Recitals. The Recitals hereto are true, correct and complete, and are
hereby incorporated into this Agreement by this reference as if fully set forth
herein.

--------------------------------------------------------------------------------

     1.2 Cross-References. References to an “Exhibit” or “Section” refer to the
respective exhibits to and section of this Agreement, as applicable.

     1.3 Exhibits. All exhibits attached hereto are hereby incorporated into
this Agreement by this reference as if fully set forth herein.

2. DEFINITIONS

     2.1 “Affiliate” of a Party means any Person directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with a Party; provided, however, that neither Party shall, despite any ultimate
commonality of ownership, be deemed or found to be an Affiliate of the other
Party. The term "control" (including the terms "controlled by" and "under common
control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through membership, ownership of voting securities (including common
stock), by contract, or otherwise.

     2.2 “Agreement” means this mining claims joint operations agreement, as
executed and amended from time to time.

     2.3 “Business Information” means the terms of this Agreement, and any other
agreement relating to the relationship documented by this Agreement, and all
information, data, knowledge and know-how, in whatever form and however
communicated (including Confidential Information), developed, conceived,
originated or obtained by either Party in performing its obligations under this
Agreement (but excluding any improvements, enhancements, refinements or
incremental additions to Party Information that are developed, conceived,
originated or obtained by either Party in performing its obligations under this
Agreement).

     2.4 “Confidential Information” means all information, data, knowledge and
know-how (including formulas, patterns, compilations, programs, devices,
methods, techniques and processes) that derives independent economic value,
actual or potential, as a result of not being generally known to, or readily
ascertainable by, third parties and which is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy, including all
analyses, interpretations, compilations, studies, excerpts, summaries and
evaluations of such information, data, knowledge and know-how generated or
prepared by or on behalf of either Party. Confidential Information does not
include information within the public domain through no fault or action taken by
either Party after the Effective Date of this Agreement.

     2.5 “Continuing Obligations” means those obligations or responsibilities
that are reasonably expected to continue or arise after operations on a
particular area of the Claims have ceased or are suspended, such as future

2

--------------------------------------------------------------------------------

monitoring, stabilization, or Environmental Compliance.

     2.6 “Encumber” means the act of creating or purporting to create an
Encumbrance, whether or not perfected under applicable law.

     2.7 “Encumbrance” means, with respect to either Party, or any material
asset of either Party, a mortgage, pledge, security interest, lien, assignment
as security, proxy coupled with an interest, option, or preferential right to
purchase.

     2.8 “Environmental Compliance” means actions performed during or after
operation of the Claims to comply with the requirements of all Environmental
Laws or contractual commitments related to reclamation of the Claims and/or the
Real Property, or other compliance with Environmental Laws.

     2.9 “Environmental Damage” means creation of damage or threatened damage to
the air, soil, surface water, groundwater, flora, fauna, or other natural
resources on, about or in the general vicinity of the Claims and/or the Real
Property.

     2.10 “Environmental Laws” means Laws aimed at reclamation or restoration of
the Claims and/or the Real Property; abatement of pollution; protection of the
environment; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic
resources; management, storage or control of hazardous materials and substances;
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the environment,
including without limitation, ambient air, surface water and groundwater; and
all other Laws relating to the manufacturing, processing, distribution, use,
treatment, storage, disposal, handling or transport of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes.

     2.11 “Environmental Liabilities” means any and all claims, actions, causes
of action, damages, losses, liabilities, obligations, penalties, judgments,
amounts paid in settlement, assessments, costs, disbursements, or expenses
(including attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against either Party, by any person or entity other than the other Party,
alleging liability (including liability for studies, testing or investigative
costs, cleanup costs, response costs, removal costs, remediation costs,
containment costs, restoration costs, corrective action costs, closure costs,
reclamation costs, natural resource damages, property damages, business losses,
personal injuries, penalties or fines) arising out of, based on or resulting
from (i) the presence, release, threatened release, discharge or emission into
the environment of any hazardous materials or substances existing or arising on,
beneath or above the Claims and/or the Real Property and/or emanating or
migrating and/or threatening to emanate or migrate from the Claims and/or the
Real Property to off-site

3

--------------------------------------------------------------------------------

properties, (ii) physical disturbance of the environment, and/or (iii) the
violation or alleged violation of any Environmental Laws.

     2.12 “Involuntary Transfer” means, with respect to either Party, any
Transfer or Encumbrance pursuant to court order, foreclosure of a security
interest, execution of a judgment or other legal process, by operation of law or
otherwise, including a purported transfer to or from a trustee in bankruptcy,
receiver or assignee for the benefit of creditors.

     2.13 “Involuntary Withdrawal” means, with respect to either Party, the
occurrence of any of the following events: (i) the Party makes an assignment for
the benefit of creditors; (ii) the Party files a voluntary petition in
bankruptcy; (iii) the Party is adjudicated bankrupt or insolvent or there is
entered against the Party an order for relief in any bankruptcy or insolvency
proceeding; (iv) the Party files a petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation; (v) the Party seeks, consents to or
acquiesces in the appointment of a trustee or receiver for, or liquidation of
the Party or of all or any substantial part of such Party’s assets; (vi) the
Party files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Party in any proceeding
described in clauses (i) through (v) hereof; (vii) any proceeding against the
Party seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation,
continues for one hundred twenty (120) days after the commencement thereof, or
the appointment of a trustee, receiver or liquidator for the Party or all or any
substantial part of the Party’s properties without the Party’s agreement or
acquiescence, which appointment is not vacated or stayed for one hundred twenty
(120) days or, if stayed, for one hundred twenty (120) days after expiration of
the stay during which period the appointment is not vacated; (viii) the
dissolution of the Party or the revocation of its charter; or (ix) breach of
this Agreement by the Party.

     2.14 “Laws” means all applicable federal, state and local laws (statutory
or common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, judgments, decrees, and other governmental
restrictions, including permits and other similar requirements, whether
legislative, municipal, administrative or judicial in nature.

     2.15 “Notice” means a written notice required or permitted under this
Agreement and conforming to the provisions of Section 15.1.

     2.16 “Party Information” means all information, data, knowledge and
know-how, in whatever form and however communicated (including Confidential
Information), which, as shown by written records, was developed, conceived,
originated or obtained by a Party (i) prior to entering into this Agreement, or
(ii) independent of its performance under the terms of this Agreement.

4

--------------------------------------------------------------------------------

     2.17 “Person” means a natural person, partnership, limited partnership,
trustee, estate, association, corporation, limited liability company, or other
entity, whether domestic or foreign.

     2.18 “Products” means any and all mineral and other resources produced in
commercial quantities, marketed and/or sold from or by reason of development,
operation and commercial exploitation of the Claims.

     2.19 “Transfer” means, with respect to a Party’s interest under and
pursuant to this Agreement, or any element thereof, any sale, assignment, gift,
Involuntary Transfer, or other disposition of such interest or any element
thereof, directly or indirectly, other than an Encumbrance that is expressly
permitted hereunder.

3. LICENSE ACKNOWLEDGEMENT AND PERMISSION TO OPERATE

     3.1 License Acknowledgement. Upon and subject to the terms, provisions,
conditions and payments contained or provided for in this Agreement, Bowerman
hereby acknowledges that Del Toro, as majority owner of the Claims, has the
right to enter upon the Claims and the real property containing the Claims (the
“Real Property”) to (i) evaluate the potential for further developing, mining
and operating of the Claims, (ii) develop, improve, mine, operate and otherwise
commercially exploit the Claims and the underlying mineral resources, (iii)
operate, store, maintain and otherwise use the Operating Assets on and for the
exclusive benefit of the Claims, (iv) market and sell any and all Products, (v)
complete and satisfy any and all Environmental Compliance obligations and
Continuing Obligations, and (vi) perform any other activity necessary,
appropriate or incidental to any of the foregoing. The foregoing authorized
activities on and about the Claims shall be collectively referred to hereinafter
as the “Permitted Uses.”

     3.2 Limitation. Unless the Parties hereafter otherwise agree in writing,
operation of the Claims shall be limited to the Permitted Uses, and nothing in
this Agreement shall be construed to enlarge such purposes or to change the
relationship of the Parties as set forth in this Agreement.

4. TERM. This Agreement begins on the Effective Date and, unless terminated
earlier as provided for herein, continues in force thereafter until 1 January
2017 (the “Term”).

5. REPRESENTATIONS AND WARRANTIES; TITLE TO CLAIMS

     5.1 Representations and Warranties of Del Toro. As of the Effective Date,
Del Toro represents and warrants to Bowerman that:

5

--------------------------------------------------------------------------------

          5.1.1 It is a domestic for-profit corporation duly organized and in
good standing in Nevada, and that it shall become qualified to do business and
shall be in good standing in those states where necessary in order to carry out
the purposes of this Agreement, including California;

          5.1.2 It has the capacity to enter into and perform this Agreement and
all transactions contemplated herein and that all actions required to authorize
it to enter into and perform this Agreement have been properly taken;

          5.1.3 It will not breach any other agreement or arrangement by
entering into or performing this Agreement;

          5.1.4 It is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude the permitting or implementation
of operations hereunder; and

          5.1.5 This Agreement has been duly executed and delivered by it and is
valid and binding upon it in accordance with its terms.

     5.2 Representations and Warranties of Bowerman. As of the Effective Date,
Bowerman represents and warrants to Del Toro that:

          5.2.1 It is a limited liability company duly organized and in good
standing in California;

          5.2.2 It has the capacity to enter into and perform this Agreement and
all transactions contemplated herein and that all actions required to authorize
it to enter into and perform this Agreement have been properly taken;

           5.2.3 It will not breach any other agreement or arrangement by
entering into or performing this Agreement;

           5.2.4 It is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude the permitting or implementation
of operations hereunder; and

           5.2.5 This Agreement has been duly executed and delivered by it and
is valid and binding upon it in accordance with its terms.

The representations and warranties set forth above in this Section 5 shall
survive the execution and delivery of this Agreement.

     5.3 Disclosures. Each of the Parties represents and warrants that, as of
the Effective Date, it is unaware of any material facts or circumstances that
have not been disclosed in this Agreement or otherwise disclosed in writing to

6

--------------------------------------------------------------------------------

the other Party prior to the Effective Date, which should be disclosed to the
other Party in order to prevent the representations and warranties in this
Section 5 from being materially misleading. Bowerman has disclosed to Del Toro
all information it believes to be material concerning the Claims, including all
information in its possession concerning Environmental Liabilities, and has
provided to or made available for inspection by Del Toro all such information -
but does not make any representation or warranty, express or implied, as to the
accuracy or completeness of the information (except as may be otherwise provided
for in Section 5.2) or as to the boundaries of the Claims. Each Party represents
to the other that in negotiating and entering into this Agreement it has relied
solely on its own appraisals and estimates as to the value of the claims and
upon its own geologic and engineering interpretations related thereto.

     5.4 Record Title. Title to the Claims shall be held throughout the Term by
the Parties in their then-current respective ownership interests, subject to the
paramount tile of the United States of America.

     5.5 Loss of Title. Any failure or loss of title to the Claims, and all
costs of defending title, shall be borne by the Parties in their then-current
respective ownership interests, except that all costs and losses arising out of
or resulting from breach of the representations and warranties of Bowerman
herein as to title shall be charged exclusively to Bowerman.

6. RELATIONSHIP OF PARTIES

     6.1 No Partnership. Nothing contained in this Agreement shall be deemed to
make or constitute either Party the partner of the other or, except as otherwise
herein expressly provided, to make or constitute either Party the agent or legal
representative of the other, or to create any fiduciary relationship whatsoever
between them. The Parties do not intend to create, and this Agreement shall not
be construed to create, any mining, commercial or other partnership. Neither
Party, nor any of its shareholders, members, directors, officers, managers,
employees, agents and attorneys-in-fact, or its Affiliates, shall act for or
assume any obligation or responsibility on behalf of the other Party, except as
otherwise expressly provided herein, and any such action or assumption by a
Party’s managers, members, directors, officers, employees, agents and
attorneys-in-fact, or Affiliates, shall be a breach by such Party of this
Agreement. The rights, duties, obligations and liabilities of the Parties shall
be several and not joint or collective, unless otherwise expressly stated to the
contrary herein. Each Party shall be responsible only for its obligations as
herein set out and shall be liable only for its share of the costs and expenses
as provided herein, and it is the express purpose and intention of the Parties
that the rights acquired hereunder shall be as tenants in common.

     6.2 Other Business Opportunities. Except as expressly provided in this
Agreement, each Party shall have the right to engage in and receive full

7

--------------------------------------------------------------------------------

benefits from any independent business activities or operations, whether or not
competitive with the endeavor contemplated by this Agreement, without consulting
with, or incurring any obligation to, the other Party. The doctrines of
“corporate opportunity” or “business opportunity” shall not be applied to this
endeavor or to any other activity or operation of either Party. Neither Party
shall have any obligation to the other with respect to an opportunity to acquire
any property outside the Real Property at any time or within the Real Property
after the termination of the endeavor contemplated by this Agreement. Unless
otherwise agreed in writing, neither Party shall have any obligation to process
or otherwise treat any Products in any facility owned or controlled by such
Party.

     6.3 Waiver of Rights to Partition or Other Division of Assets. Each of the
Parties hereby forever waives, relinquishes and releases all rights of
partition, or of sale in lieu thereof, or other division of the Claims, except
as may be otherwise specifically provided for herein, including any such rights
provided by Law.

     6.4 Transfer or Termination of Rights. Except as otherwise provided for in
this Agreement or as expressly agreed to by the Parties in writing, neither
Party shall Transfer all or any part of its interests under this Agreement or
otherwise permit or cause such interests to terminate.

     6.5 Implied Covenants. There are no implied covenants contained in this
Agreement other than those of good faith and fair dealing.

     6.6 No Third Party Beneficiary Rights. This Agreement benefits only the
Parties and their respective successors and assigns, and, except as specifically
set forth herein, shall not be construed to create third party beneficiary
rights in any other party or in any governmental organization or agency.

7. MANAGEMENT AND OPERATIONS

     7.1 Sole Operator. Del Toro shall be the manager of the joint endeavor
memorialized herein, and, as such, shall promptly hereafter form a single
purpose entity (“SPE”) that, subject to tax counsel’s guidance and direction, is
presently to be a California limited liability company, in which Del Toro and
Bowerman shall be the only equity holders (with the stake of each equaling its
Participating Interest (as defined below)). The SPE shall act as the sole and
exclusive operator entitled to exercise, operate, administer and manage the
Permitted Uses during the Term, and nothing more. Subject to Section 7.2, the
other provisions herein, and applicable law, Del Toro shall have full, exclusive
and complete discretion, power and authority to manage, control, administer and
operate the SPE’s business and affairs on the Claims for the Permitted Uses, and
to make all decisions affecting such business and affairs.

8

--------------------------------------------------------------------------------

     7.2 Thirty-six Month Work Plan. Notwithstanding the provisions of Section
7.1, the Parties have approved a budget and work plan for the SPE’s first
thirty-six months of work on and about the Claims (the “36-Month Work Plan”). A
copy of that 36-Month Work Plan is attached hereto as Exhibit B. Del Toro shall
use its best efforts to cause the SPE to perform and comply with the 36-Month
Work Plan in all material respects, pursuant to the standard of care set forth
in Section 7.7. The method and manner of performing and complying with the
36-Month Work Plan shall be left to Del Toro’s sole discretion. The 36-Month
Work Plan shall not be amended, altered or otherwise changed without the written
consent of both Parties. The first one million five hundred thousand dollars
($1,500,000) expended under the 36-Month Work Plan shall be paid into the SPE by
Del Toro for such expenditure. For avoidance of doubt, Bowerman’s financial
obligations hereunder shall be entirely carried and stayed until such time as
Del Toro has expended $1,500,000 under the 36-Month Work Plan (“Carry Period”).

     7.3 Emergency or Unexpected Expenditures. In case of emergency occurring
during performance of the 36-Month Work Plan, Del Toro may take any reasonable
action it deems necessary to protect life or property, to protect the Claims, or
to comply with Laws. Del Toro may advance reasonable expenditures for unexpected
events that are beyond its reasonable control and that do not result from a
breach by it of its standard of care. Del Toro shall promptly notify Bowerman of
the emergency or unexpected expenditure.

     7.4 Work During Remainder of Term. Upon completion of the 36-Month Work
Plan and for the remainder of the Term, Del Toro shall prepare and submit to
Bowerman a budget and work plan for each such year. Bowerman shall not have any
rights to approve or disapprove the same, and such budgets and work plans shall
be solely for Bowerman’s information. Notwithstanding the preceding sentence,
Del Toro shall use its best efforts to perform and comply with any and all such
further work plans in all material respects, pursuant to the standard of care
set forth in Section 7.7. The method and manner of performing and complying with
such work plans shall be left to Del Toro’s sole discretion. Such work plans
shall not be materially amended, altered or otherwise changed without Notice to
Bowerman of such changes.

     7.5 Specific Power and Authority of Del Toro. In addition to the other
duties and responsibilities set forth in this Section 7, and subject to the
other terms and provisions of this Agreement, Del Toro shall have the following
specific powers and duties, which shall be discharged in accordance with the
36-Month Work Plan and all other adopted work plans:

          7.5.1 Management. Del Toro shall manage, direct and control operation
of the Claims through the SPE, and shall prepare and deliver to Bowerman all
reports mandated by this Agreement.

          7.5.2 Expenses. Del Toro shall advance all expenditures

9

--------------------------------------------------------------------------------

necessary to carry out the work programs, and shall promptly advise Bowerman if
it lacks sufficient funds to carry out its responsibilities under this
Agreement. To the extent Del Toro is not reimbursed for such expenditures
pursuant to the provisions of this Agreement, Del Toro shall bear any and all
such expenditures, without contribution from Bowerman.

          7.5.3 Acquisition of Material. Del Toro shall use reasonable efforts
to: (i) purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for operations, such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances, (ii) obtain such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions, and (iii) keep the Claims and Real Property free and
clear of all Encumbrances, except any mechanic’s or materialmen’s liens (which
shall be contested, released or discharged in a diligent matter) or Encumbrances
specifically approved by Bowerman.

          7.5.4 Title Examinations. Del Toro shall conduct such title
examinations of the Claims and Real Property and cure such title defects
pertaining to the Claims and/or Real Property as it deems advisable in its
reasonable judgment.

          7.5.5 Payments to Maintain Claims. Del Toro shall: (i) make or arrange
for all payments required by leases, licenses, permits, contracts and other
agreements with third parties related to the Claims and/or the Real Property;
(ii) pay all taxes, assessments and like charges on operations and/or the
Claims, except taxes determined or measured by a Party’s sales revenue or net
income, and otherwise promptly pay and discharge expenses incurred in
operations; provided, however, that Del Toro shall have the right to contest (in
the courts or otherwise) the validity or amount of any taxes, assessments or
charges or take other reasonable steps or proceedings to seek a reduction or
readjustment prior to payment, but in no event shall Del Toro permit or allow
title to the Claims to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (iii) do all other acts reasonably necessary to
maintain the Claims.

          7.5.6 Compliance with Laws. Del Toro shall (i) apply for all necessary
permits, licenses and approvals relating to operations with respect to the
Claims, (ii) comply with all Laws, including Environmental Laws, (iii) notify
Bowerman promptly of any actual or alleged substantial violations thereof, and
(iv) maintain records and prepare and file all reports or notices required for
or as a result of operation of the Claims. Del Toro shall not be in breach of
this provision if a violation has occurred in spite of Del Toro’s good faith
efforts to comply consistent with its standard of care under Section 7.7. If any
such violation occurs, Del Toro shall timely cure or dispose of such violation
on behalf of both Parties through performance, payment of fines and penalties,
or both,

10

--------------------------------------------------------------------------------

and the cost thereof shall be charged to the Account (as defined below).

          7.5.7 Litigation. Del Toro shall prosecute and defend, but shall not
initiate without Bowerman’s consent, all litigation against third parties or
administrative proceedings arising out of operation of the Claims. Bowerman must
approve any settlement involving payments, commitments or obligations in excess
of fifty thousand dollars ($50,000).

          7.5.8 Insurance. Del Toro shall provide adequate insurance for the
benefit of the Parties and shall ensure that the SPE at all times while
conducting operations complies fully with the applicable worker’s compensation
laws and purchase, or provides protection for the Parties comparable to that
provided under standard form insurance policies for the following risk
categories: (i) comprehensive general liability and property damage with
combined limits to be determined by Del Toro in its reasonable discretion; (ii)
automobile insurance with combined limits to be determined by Del Toro in its
reasonable discretion; and (iii) adequate and reasonable insurance against risk
of fire and other risks ordinarily insured against in similar operations. The
SPE shall be the primary insured, but Del Toro and Bowerman shall be named as
additional insured parties under all such policies. Each Party shall self-insure
or purchase for its own account such additional insurance coverage as it deems
warranted.

          7.5.9 Limitations. The consent of Bowerman is required before Del Toro
may, through the SPE or otherwise, (i) abandon or surrender any of the Claims,
(ii) begin a liquidation or initiate wind up of operation of the Claims, or
(iii) dispose of material Operating Assets necessary to achieve the purposes of
this Agreement.

          7.5.10 Performance by Third Parties. Del Toro shall have the right to
carry out its responsibilities hereunder through agents, Affiliates or
independent contractors, including, of course, the SPE.

          7.5.11 Assessment Work. Del Toro shall perform or cause to be
performed all assessment and other work, and shall pay all governmental fees
required by Law in order to maintain the Claims, mill sites and tunnel sites
included within the Claims. Subject to and not in lieu of its obligations under
the 36-Month Work Plan and subsequent approved work plans, Del Toro shall have
the right to perform the assessment work required hereunder pursuant to a common
plan of exploration (and continued actual occupancy of such Claims and sites
shall not be required). Del Toro shall not be liable on account of any
determination by any court or governmental agency that the work performed by the
SPE does not constitute the required annual assessment work or occupancy for the
purposes of preserving or maintaining ownership of the Claims, provided that the
work done is pursuant to the 36-Month Work Plan and/or any subsequent adopted
work plan, and is performed in accordance with Del Toro’s

11

--------------------------------------------------------------------------------

standard of care under Section 7.7. Del Toro shall timely record with the
appropriate county and file with the appropriate United States agency any and
all required affidavits, notices of intent to hold, and other documents in
proper form attesting to the payment of governmental fees, the performance of
assessment work, or the intent to hold the Claims and sites, in each case in
sufficient detail to reflect compliance with the requirements applicable to each
Claim and site. Del Toro shall not be liable on account of any determination by
a court or governmental agency that any such document submitted by Del Toro does
not comply with applicable requirements (provided that such document is prepared
and recorded or filed in accordance with Del Toro’s standard of care under
Section 7.7) .

          7.5.12 Relocation. If authorized by Bowerman, Del Toro may (i) locate,
amend or relocate any Claim or mill site or tunnel site, (ii) locate any
fractions resulting from such amendment or relocation, (iii) apply for patents
or mining leases or other forms of mineral tenure for any such Claims or sites,
(iv) abandon any Claims for the purpose of locating mill sites or otherwise
acquiring from the United States rights to the ground covered thereby, (v)
abandon any unpatented mill sites for the purpose of locating mining claims or
otherwise acquiring from the United States rights to the ground covered thereby,
(vi) exchange with or convey to the United States any of the Claims for the
purpose of acquiring rights to the ground covered thereby or other adjacent
ground, and (vii) convert any Claims or mill sites into one or more leases or
other forms of mineral tenure pursuant to any Law hereafter enacted.

          7.5.13 Books and Records. Del Toro shall keep and maintain all
required accounting and financial records pursuant to US GAAP (as defined
below).

          7.5.14 Environmental Compliance Plan. Del Toro shall prepare an
Environmental Compliance plan for all operations consistent with applicable Laws
or contractual obligations and shall include in each work plan and budget
sufficient funding to implement the Environmental Compliance plan and to satisfy
the financial assurance requirements of any applicable Law or contractual
obligation pertaining to Environmental Compliance. To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of Real
Property disturbed by operation of the Claims.

          7.5.15 Continuing Obligations. Del Toro shall undertake Continuing
Obligations when and as economically feasible and appropriate, whether before or
after termination of the endeavor set forth in this Agreement. As part of each
work plan and budget, Del Toro shall specify the measures to be taken for
performance of Continuing Obligations and the cost of such measures and shall
describe the efforts undertaken or planned to discharge Continuing Obligations.

12

--------------------------------------------------------------------------------

          7.5.16 Additional Obligations. Del Toro shall undertake all other
activities reasonably necessary to fulfill the foregoing, and to implement the
policies, objectives, procedures, methods and actions referenced in this
Agreement.

     7.6 Payments to Del Toro. Up to a maximum of one million five hundred
thousand dollars ($1,500,000), Del Toro shall be solely liable and responsible
for any and all costs of performing and complying with the 36-Month Work Plan
and subsequent work plans. Proceeds from production shall be distributed
pursuant to Section 8.2. Bowerman shall not be liable or responsible for payment
of any compensation or other amounts to Del Toro, and Del Toro shall look solely
to the proceeds from production for any monetary return on its investment in the
Claims.

     7.7 Standard of Care. Del Toro shall discharge its duties under this
Agreement and conduct all operations and activities on the Claims through the
SPE in a good, workmanlike and efficient manner, in accordance with sound mining
and other applicable industry standards and practices, and in accordance with
Laws and with the terms and provisions of leases, licenses, patents, permits,
contracts and other agreements pertaining to the Claims. Del Toro shall not be
liable to Bowerman for any act or omission resulting in damage or loss except to
the extent caused by or attributable to Del Toro’s breach of the foregoing
standard of care, willful misconduct or gross negligence.

     7.8 Transactions with Affiliates. If Del Toro or the SPE engages one or
more Affiliates to provide services hereunder, it shall do so on terms equal to
or about the same as would exist in an arms-length transaction with unrelated
Persons.

     7.9 Operations Indemnity. In addition to and not in substitution for or in
lieu of any other indemnities contained in this Agreement, and up to the
$1,500,000 expenditure commitment provided for herein, Del Toro (and,
ultimately, the SPE) shall pay and be liable and responsible for any and all
costs and expenses (including legal and other professional and consulting fees
and costs) incurred in connection with the Permitted Uses, and shall indemnify,
defend and hold harmless Bowerman from any and all claims, demands, liens,
charges, actions, causes of action, suits, proceedings, costs and expenses
suffered or incurred by Bowerman arising out of, in connection with or relating
to the Permitted Uses and/or operation of or with respect to the Claims.

8. DISPOSITION OF PRODUCTION

     8.1 Del Toro’s Duty to Market and Sell. Del Toro shall use its best efforts
to produce, market and sell the Products on commercially reasonable terms and
conditions, and at commercially reasonable prices.

13

--------------------------------------------------------------------------------

     8.2 Shares of Proceeds. Unless and until Del Toro acquires additional
interest in the Claims under the option granted to it in Section 4 of the Asset
Sale Agreement through which Del Toro acquired its present, sixty percent (60%)
interest in the Claims, the Parties shall share in the SPE’s Net Proceeds (as
defined below) of production of the Products as follows (each singly a
“Participating Interest”):

Del Toro 60% Bowerman 40% Total 100%

To the extent Bowerman elects not to take its Participating Interest in-kind
pursuant to Section 8.4 below, Del Toro, within thirty (30) days after the close
of each calendar quarter, shall pay to Bowerman Bowerman’s Participating
Interest from said quarter.

     8.3 Net Proceeds. The term “Net Proceeds” means the gross revenue resulting
from Product sales, less the aggregate of (i) all Production Expenses (defined
below), including any expenses paid and/or incurred pursuant to the 36-Month
Work Plan, to the extent any remain unpaid or unreimbursed, (ii) any direct
sales transaction costs, including commissions and other sales fees, (iii) taxes
paid or accrued by reason of the sale of Products, excluding any and all
federal, state and local taxes payable by either Party on its income, (iv)
reserves reasonably established by Del Toro for emergency, unexpected or
unanticipated contingencies, and (v) other costs associated with the production,
sales or other disposition of the Products, whether similar or dissimilar to the
foregoing.

     8.4 Taking in-kind. Each Party may take in-kind or separately dispose of
its share of all Products in proportion to its Participating Interest. Any extra
expenditure incurred in the taking in-kind or separate disposition by either
Party of its proportionate share of Products shall be borne by such Party.
Nothing in this Agreement shall be construed as providing, directly or
indirectly, for any joint or cooperative marketing or selling of Products or the
permitting of the processing of Products owned by any third party at any
processing facilities constructed by the Parties pursuant to this Agreement. Del
Toro shall give Notice in advance of the anticipated delivery date upon which
Products will be available. Each Party shall report promptly to the other the
prices it receives for its share of Products.

     8.5 Delegation of Authority to Sell Products Taken in Kind. Unless Bowerman
expressly notifies Del Toro that Bowerman will sell its share of Products,
Bowerman will be deemed to have authorized Del Toro to sell to third parties
Bowerman’s share of Products and Del Toro shall have the right, but not the
obligation, for a period of time consistent with the minimum needs of the

14

--------------------------------------------------------------------------------

industry, but not to exceed one (1) year from the Notice date described in
Section 8.4 above, to purchase Bowerman’s share for its own account at not less
than the prevailing market price in San Francisco, California.

     8.6 Hedging. Neither Party shall have any obligation to account to the
other Party for, nor shall have any interest or right of participation in any
profits or proceeds from, nor have any obligation to share in any losses from,
futures contracts, forward sales, trading in puts, calls, options or any similar
hedging, price protection or marketing mechanism employed by a Party with
respect to its proportionate share of any Products.

9. ACCOUNTING AND REPORTING PROCEDURES

     9.1 General Accounting Records. Del Toro shall maintain detailed and
comprehensive cost accounting records in accordance with generally accepted
accounting principles used by companies based in the United States (“US GAAP”).
For purposes of this Agreement, US GAAP means the written opinions, standards,
interpretations, and bulletins developed by the Financial Accounting Standards
Board (“FASB”), the accounting profession (“AICP”), and the Security and
Exchange Commission (“SEC”). Cost accounting records maintained under these
accounting procedures, including general ledgers, supporting and subsidiary
journals, invoices, checks and other customary documentation, shall provide a
record of revenues and expenditures and periodic statements of financial
position, and the results of operations, for managerial, tax, regulatory and
other financial, regulatory, and legal reporting purposes related to the joint
endeavor contemplated by this Agreement. Such records shall be retained for the
duration of the longer of the period allowed the Parties for audit or the period
necessary to comply with tax and other regulatory requirements. The records
shall reflect all obligations, advances and credits of the Parties.

     9.2 Cash Management Accounts. Del Toro shall maintain one or more separate
cash management accounts in the SPE’s name for the payment of all expenses and
the deposit of all cash receipts for operation of the Claims (collectively, the
“Account”). Neither Party nor the SPE more generally shall commingle the Account
with any other account, and Del Toro shall promptly provide Bowerman with access
to any and all Account records if Bowerman hereafter so requests.

     9.3 Charges to Account. Subject to the limitations hereinafter set forth,
the Account shall be debited for the following expenses after the Carry Period
has lapsed (collectively, the “Production Expenses”):

          9.3.1 All Claims and Real Property holding costs, including
governmental fees, filing fees, license fees, costs of permits and assessment
work, delay rentals, production royalties, including any and all required
advances, and all other payments made by Del Toro or the SPE which are necessary
to

15

--------------------------------------------------------------------------------

acquire or maintain title to the Claims;

          9.3.2 Salaries and wages of Del Toro’s employees directly engaged in
operation of the Claims, including salaries or wages of employees who are
temporarily assigned to and directly employed at the Claims;

          9.3.3 Del Toro’s cost of holiday, vacation, sickness and disability
benefits, and other customary allowances applicable to the salaries and wages
chargeable under Section 9.3.2. Such costs may be charged on a “when and as paid
basis” or by “percentage assessment” on the amount of salaries and wages;

          9.3.4 Del Toro’s actual cost of established plans for employees’ group
life insurance, hospitalization, pension, retirement, stock purchase, thrift,
bonus (except production or incentive bonus plans under a union contract based
on actual rates of production, cost savings and other production factors, and
similar non-union bonus plans customary in the industry or necessary to attract
competent employees, which bonus payments shall be considered salaries and wages
under Section 9.3.2 rather than payments under an employee benefit plan) and
other benefit plans of a like nature applicable to salaries and wages chargeable
under Section 9.3.2, provided that the plans are limited to the extent feasible
to those customary in the industry;

          9.3.5 Cost of assessments imposed by governmental authority that are
applicable to salaries and wages chargeable under Section 9.3.2, including all
penalties except those resulting from the willful misconduct or gross negligence
of Del Toro;

          9.3.6 The cost of materials, equipment and supplies (collectively,
“Material”) purchased from non-Affiliates or furnished by Del Toro; provided
that Del Toro shall (i) purchase or furnish only so much Material as may be
required for immediate use in efficient and economical operation of the Claims,
and (ii) maintain inventory levels of Material at reasonable levels to avoid
unnecessary accumulation of surplus stock, disruption of operations, or
additional costs due predictable supply needs on an exigent procurement basis;

          9.3.7 The actual cost of procuring, operating, supplying, maintaining,
repairing, servicing and insuring the machinery, equipment, facilities and
improvements to the Real Property that are owned by Del Toro or licensed by Del
Toro from any third party (including an Affiliate of Bowerman or its parent
corporation, as in part or all further detailed herein) and used in operations
or to provide support or utility services to operations (“Operating Assets”),
which will be charged at rates commensurate with the actual costs of ownership
and operation of such machinery, equipment and facilities; provided that such
rates shall (i) include costs of maintenance, repairs, supplies, and other
operating expenses, insurance, taxes, depreciation and interest at a rate not to
exceed

16

--------------------------------------------------------------------------------

seven percent (7.0%) per annum, and (ii) not exceed the average commercial rates
currently prevailing in Siskiyou County, California;

          9.3.8 Reasonable transportation costs incurred in connection with the
transportation of employees and Material necessary for operations;

          9.3.9 The cost of contract services and utilities procured from
outside sources. If Del Toro or an Affiliate thereof performs contract services,
the cost charged to the Account shall not be greater than that for which
comparable services and utilities are available in the open market within the
vicinity of operations.

          9.3.10 Net premiums paid for insurance for Operations for the
protection of the Parties; provided that, when Operations are conducted in an
area where Del Toro may self-insure for Worker’s Compensation and/or Employer’s
Liability under state law, Del Toro may include such risks in its self-insurance
program and shall charge its costs of self-insuring such risks to the Account
provided that such charges shall not exceed published statutory rates;

          9.3.11 All costs in excess of insurance proceeds necessary to repair
or replace damage or losses to any of the Operating Assets, to the extent such
damage or loss results from any cause other than the willful misconduct or gross
negligence of Del Toro; provided that Del Toro shall furnish Bowerman with
written notice of such damage(s) and/or loss(es) as soon as practicable after
Del Toro has knowledge thereof;

          9.3.12 All legal and regulatory costs and expenses incurred in or
resulting from operation of, recovery from, or which are necessary to protect,
the Claims, including costs of title investigation and title curative services;
provided that all attorneys’ fees and other legal costs to handle, investigate
and settle litigation or claims, and amounts paid in settlement of such
litigation or claims in excess of fifty thousand dollars ($50,000) per annum
shall not be charged to the Account unless previously approved by Bowerman;

          9.3.13 All taxes, assessments and like charges on operation of the
Claims and/or the Operating Assets which have been paid by Del Toro; provided,
however, that each Party shall be separately responsible for taxes determined or
measured by a Party’s sales revenue or net income;

          9.3.14 A monthly sum for each phase of operations as provided below,
which shall be a liquidated amount to reimburse Del Toro for its office overhead
and general and administrative expenses to conduct each phase of operations, and
which shall be in lieu of any management fee or tax based on production of
Products (the “Administrative Charges”): five hundred dollars ($500) per month
for operations conducted under the 36-Month Work

17

--------------------------------------------------------------------------------

Plan and/or any subsequent work plan approved by the Parties.

          9.3.15 Administrative supervision, which includes all services
rendered by managers and department supervisors (but not for officers and
directors of Del Toro) for operation of the Claims;

          9.3.16 Accounting, data processing, personnel administration, billing
and record keeping in accordance with governmental regulations and the
provisions of this Agreement, and preparation of reports;

          9.3.17 Rentals and other charges for office and records storage space,
telephone service, office equipment and supplies;

          9.3.18 Costs of reasonably anticipated Environmental Compliance, which
shall be determined by Del Toro in an amount sufficient to establish an
Environmental Compliance fund for payment of ongoing Environmental Compliance
obligations conducted during operations and which will aggregate the reasonably
anticipated costs of mine closure, post-operations Environmental Compliance and
Continuing Obligations; and

          9.3.19 Any reasonable direct expenditure, other than expenditures that
are covered by the foregoing provisions, incurred by Del Toro for the necessary
and proper operation of the Claims.

     9.4 Resignation; Deemed Offer to Resign. Del Toro may resign as manager of
the joint venture memorialized herein upon not less than six (6) months’ prior
Notice to Bowerman, in which case Bowerman may assume all management duties by
Notice to Del Toro within sixty (60) days after receipt of the Notice of
resignation. Del Toro shall be deemed to have resigned upon the occurrence of
any of the following:

          9.4.1 Del Toro or the SPE fails to timely pay and account to Bowerman
for any amount due hereunder, including payment and delivery of Bowerman’s share
of Net Proceeds;

          9.4.2 Except for conditions of force majeure and monetary payments
owed to Bowerman, Del Toro or the SPE fails to perform a material obligation
imposed upon it under this Agreement or the SPE’s operating agreement, and such
failure continues for a period of sixty (60) days after Notice from Bowerman
demanding performance;

          9.4.3 Del Toro or the SPE fails to pay or contest in good faith its
bills and debts hereunder as such obligations become due;

          9.4.4 Occurrence of an event of Involuntary Withdrawal with respect to
Del Toro; or

18

--------------------------------------------------------------------------------

          9.4.5 A judgment, decree or order for relief is entered against Del
Toro or the SPE that materially affects the ability of either to perform its
respective duties and obligations hereunder.

10. TERMINATION

     10.1 Termination by Expiration or Agreement. This Agreement shall expire as
expressly provided in Section 4, unless earlier terminated by written agreement
of the Parties.

     10.2 Termination by Deadlock. If Del Toro fails to prepare and implement a
work plan and budget within three (3) months after the expiration of the
36-Month Work Plan, either Party may terminate this Agreement by giving thirty
(30) days of Notice of termination to the other Party.

     10.3 Termination by Del Toro’s Material Default. Bowerman may terminate
this Agreement by giving Del Toro sixty (60) days of Notice of termination if
Del Toro defaults in the performance of any or all of its material duties and
obligations hereunder. Except for its obligations hereunder to make monetary
payments to Bowerman directly or via the SPE (in which event there is no notice
or curative period), Del Toro shall not be considered in default of its
obligations unless Bowerman provides Notice of such default and Del Toro has not
remedied such default, to the reasonable satisfaction of Bowerman, within sixty
(60) days after the effective date of such Notice of default.

     10.4 With or Without Cause. This Agreement may be terminated by either
Party with or without cause and for any reason upon one hundred and twenty (120)
days of Notice to the non-terminating Party.

     10.5 Winding Up on Expiration or Termination. The Claims shall not be
developed, worked or otherwise exploited by either Party absent the
effectiveness of this or a replacement joint operation agreement between the
Parties (or their respective successors, as and when applicable).

     Promptly after termination under Sections 10.1 or 10.2, Del Toro shall take
all actions necessary to wind up the activities undertaken pursuant to this
Agreement, including the SPE. All costs and expenses incurred by Del Toro in
connection with any such termination and winding up activities shall be expenses
chargeable to the Account. Promptly after termination under Section 10.3,
Bowerman shall take all actions necessary to wind up the activities undertaken
pursuant to this Agreement. All costs and expenses incurred by Bowerman in
connection with any such termination and winding up activities shall be expenses
reimbursable from the Account or Del Toro, at Bowerman’s sole and arbitrary
discretion.

19

--------------------------------------------------------------------------------

     10.6 Continuing Authority. On termination of this Agreement under Sections
10.1, 10.2 or 10.3, or the deemed withdrawal of either Party pursuant to the
provisions of this Agreement, Del Toro (or Bowerman if Del Toro withdraws) shall
have the power and authority to do all things on behalf of both Parties which
are reasonably necessary or convenient to (i) wind up operations, and (ii)
complete any transaction and satisfy any obligation, unfinished or unsatisfied,
at the time of such termination or withdrawal, if the transaction or obligation
arises out of operations prior to such termination or withdrawal. The Party
winding up operations shall have the power and authority to grant or receive
extensions of time or change the method of payment of an already existing
liability or obligation, prosecute and defend actions on behalf of both Parties,
encumber assets, and take any and every other reasonable action in any matter
with respect to which the former Party continues to have, or appears or are
alleged to have, a common interest or a common liability.

11. TRANSFER; PREEMPTIVE RIGHTS

     11.1 General. A Party shall have the right to Transfer to a third party an
interest in its Participating Interest, including an interest in this Agreement,
solely as provided for in this Section 11.

     11.2 Limitations on Free Transferability. Any Transfer by either Party
under Section 11.1 shall be subject to the following limitations:

          11.2.1 Neither Party shall Transfer any interest in this Agreement
(including any royalties, fees, profits, or other interest in the Products),
except in conjunction with the Transfer of part or all of its Participating
Interest;

          11.2.2 No transferee of all or any part of a Party’s Participating
Interest shall have the rights of a Party unless and until the transferring
Party has provided to the other Party Notice of the Transfer, and, except as
provided in Sections 11.2.6 and 11.2.7, the transferee, as of the effective date
of the Transfer, has committed in writing to assume and be bound by this
Agreement to the same extent as the transferring Party;

           11.2.3 Neither Party shall make a Transfer that shall violate any
Laws, or result in the cancellation of any permits, licenses, or other
authorizations;

           11.2.4 No Transfer permitted by this Section 11 shall relieve the
transferring Party of its share of any liability, whether accruing before or
after such Transfer, that arises out of operations conducted prior to such
Transfer or exists on the effective date of such Transfer;

          11.2.5 If a Transfer of less than all of a Participating Interest,

20

--------------------------------------------------------------------------------

the transferring Party and its transferee shall act and be treated as one Party
by notifying the non-transferring Party of their designated agent to act on
their behalf with respect to all matters pertaining to this Agreement (provided
that the transferring Party and its transferee may change the agent by giving
Notice to the other Party, but such replacement must be one of them);

          11.2.6 If the Transfer results from the grant of an Encumbrance in a
Participating Interest to secure a loan or other indebtedness of either Party in
a bona fide transaction, such Encumbrance shall be granted only in connection
with such Party’s financing payment or performance of that Party’s obligations
under this Agreement and shall be subject to the terms of this Agreement and the
rights and interests hereunder of the other Party. Any such Encumbrance shall be
further subject to the condition that the holder of such Encumbrance (“Secured
Party”) first enter into a written agreement with the other Party in form
satisfactory to the other Party, acting reasonably, that binds the Secured
Party, to the effect that (i) the Secured Party shall not enter into possession
or institute any proceedings for foreclosure or partition of the encumbering
Party’s Participating Interest and that such Encumbrance shall be subject to the
provisions of this Agreement, (ii) the Secured Party’s remedies under the
Encumbrance shall be limited to the sale of the whole (but only of the whole) of
the encumbering Party’s Participating Interest to the other Party or, failing
such a sale, at a public auction to be held at least ten (10) days after prior
Notice to the other Party, such sale to be subject to the purchaser entering
into a written agreement with the other Party (whereby such purchaser assumes
all obligations of the encumbering Party under the terms of this Agreement);
provided that the price of any preemptive sale to the other Party shall be the
remaining principal amount of the loan plus accrued interest and related
expenses, and such preemptive sale shall occur within sixty (60) days of the
Secured Party’s Notice to the other Party of its intent to sell the encumbering
Party’s Participating Interest. Failure of a sale to the other Party to close by
the end of such period, unless failure is caused by the encumbering Party or by
the Secured Party, shall permit the Secured Party to sell the encumbering
Party’s Participating Interest at a public sale, and (iii) the charge shall be
subordinate to any then-existing debt encumbering the transferring Party’s
Participating Interest;

          11.2.7 If a sale or other commitment or disposition of Products or
proceeds from the sale of Products by either Party upon distribution to it
creates in a third party a security interest by Encumbrance in Products or
proceeds therefrom prior to such distribution, such sale, commitment or
disposition shall be subject to the terms and conditions of this Agreement.

     11.3 Preemptive Right. Any Transfer by either Party under Section 11.1 and
any Transfer by an Affiliate of control of either Party shall be subject to a
preemptive right of the other Party as described below.

          11.3.1 If either Party intends to Transfer all or any part of its

21

--------------------------------------------------------------------------------

Participating Interest, or an Affiliate of either Party intends to Transfer
control of such Party (“Transferring Entity”), such Party shall promptly notify
the other Party of such intent. The Notice shall state the price and all other
pertinent terms and conditions of the intended Transfer, and shall be
accompanied by a copy of the offer or the contract for sale. If the
consideration for the intended transfer is, in whole or in part, other than
monetary, the Notice shall describe such consideration and its monetary
equivalent (based upon the fair market value of the non-monetary consideration
and stated in terms of cash or currency).

          11.3.2 The other Party shall have ninety (90) days from the date such
Notice is received to notify the Transferring Entity whether it elects to
acquire the offered interest at the same price (or its monetary equivalent in
cash or currency) and on the same terms and conditions as set forth in the
Notice. If it does so elect, the acquisition by the other Party shall be
consummated promptly after Notice of such election is delivered.

          11.3.3 If the other Party fails to exercise its priority right to
purchase within the period provided for above, the Transferring Entity shall
have one hundred eighty (180) days following the expiration of such period to
consummate the Transfer to the third party at a price and on terms no less
favorable to the Transferring Entity than those offered. If the Transferring
Entity fails to consummate the Transfer to a third party within the period set
forth above, the other Party’s preemptive right in such offered interest shall
be deemed to be revived. Any subsequent proposal to Transfer such interest shall
be conducted in accordance with all of the procedures set forth in this
subsection.

          11.3.4 These procedures shall not apply to the (i) Transfer by either
Party of all or any part of its Participating Interest to an Affiliate; pursuant
to an incorporation, or corporate or company consolidation or reorganization of
a Party by which the surviving entity shall possess substantially all of the
stock or all of the property rights and interests, and be subject to
substantially all of the liabilities and obligations of that Party; or corporate
or company merger or amalgamation by which the surviving entity or amalgamated
company shall possess all of the stock or all of the property rights and
interests, and be subject to substantially all of the liabilities and
obligations of that Party, (ii) subject to Subsection 11.2.6 of this Agreement,
the grant by either Party of a security interest in its Participating Interest
by Encumbrance, (iii) the creation by any Affiliate of either Party of an
Encumbrance affecting its Control of such Party, (iv) a sale or other commitment
or disposition of Products or proceeds from sale of Products by either Party
upon distribution to it pursuant to this Agreement, or (v) failure of a Party’s
Affiliate to comply with this Section 11, which shall be a breach by such Party
of this Agreement.

12. DISPUTES

     12.1 Governing Law. This Agreement shall be governed by and

22

--------------------------------------------------------------------------------

interpreted in accordance with the laws of the State of California, without
regard for any conflict of laws or choice of laws principles that would permit
or require the application of the laws of any other jurisdiction.

     12.2 Venue. The location for any arbitration proceeding shall be Carson
City, Nevada.

     12.3 Alternative Dispute Resolution. The Parties prefer to attempt to
settle and resolve any controversy or claim relating to this Agreement
informally through good faith, face to face negotiations between executive
representatives of each Party having the authority to settle. The Parties’
representatives shall meet within thirty (30) days of a Party’s Notice to the
other of a dispute requiring resolution. If the Parties have not reached a
mutually agreeable resolution to such dispute within ten (10) days of the
meeting, either Party may seek resolution via binding arbitration pursuant to
the American Arbitration Association’s commercial rules of arbitration.

     12.4 Fees and Costs. All disputes arising under or in connection with this
Agreement that cannot be resolved by agreement between the Parties shall be
resolved in accordance with applicable Laws. If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or substantially prevailing
Party shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it may be entitled.

13. CONFIDENTIALITY, USE AND DISCLOSURE OF INFORMATION

     13.1 Business Information. The Parties shall jointly own all Business
Information concerning the relationship set forth in this Agreement, as their
Participating Interests are determined pursuant to this Agreement. Except as
provided in Sections 13.3 and 13.4, or with the prior written consent of the
other Party, each Party shall keep confidential and not disclose to any third
party or the public any portion of the Business Information that constitutes
Confidential Information.

     13.2 Party Information. In performing its obligations under this Agreement,
neither Party shall be obligated to disclose any its Party Information to the
other Party. If a Party elects to disclose its Party Information in performing
hereunder, such Party Information, together with all improvements, enhancements,
refinements and incremental additions to such Party Information that are
developed, conceived, originated or obtained by the disclosing Party in its
performance hereunder (“Enhancements”), shall be owned exclusively by the
disclosing Party (so long as said Party originally developed, conceived,
originated or obtained such Party Information and/or Enhancements, as the case

23

--------------------------------------------------------------------------------

may be). Each Party may use and enjoy the benefits of either Party’s disclosed
Party Information and Enhancements thereto in the conduct of its performance
hereunder, but the Party that did not originally develop, conceive, originate or
obtain such Party Information may not use such Party Information or Enhancements
thereto for any other purpose. Except as provided in Section 13.4, or with the
prior written consent of the other Party, which consent may be withheld in such
Party’s sole discretion, each Party shall keep confidential and not disclose to
any third party or the public any portion of any of the other Party’s Party
Information or Enhancements thereto that constitute Confidential Information.

     13.3 Permitted Disclosure of Confidential Business Information. Either
Party may disclose Business Information that is Confidential Information (i) to
a Party’s managers, members, officers, directors, partners, employees,
Affiliates, shareholders, agents, attorneys, accountants, consultants,
contractors, subcontractors or advisors, for the sole purpose of such Party’s
performance of its obligations under this Agreement, (ii) to any bona fide
potential transferee to whom the disclosing Party contemplates a Transfer of all
or any part of its Participating Interest, for the sole purpose of evaluating
the proposed Transfer, (iii) to any actual or potential lender, underwriter or
investor for the sole purpose of evaluating whether to make a loan to or
investment in the disclosing Party, or (iv) to a third party with whom the
disclosing Party contemplates any independent business activity or operation.
The Party disclosing Confidential Information pursuant to this Section 13.3,
shall disclose such Confidential Information only to those parties who have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 13.3 and
who have agreed in writing supplied to, and enforceable by, the other Party to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and otherwise to be bound by
the provisions of this Section 13. Such writing shall not preclude parties
described in Section 13.3(ii) from discussing and completing a Transfer with the
other Party. The Party disclosing Confidential Information shall be responsible
and liable for any use or disclosure of the Confidential Information by such
parties in violation of this Agreement and such other writing.

     13.4 Disclosure Required By Law. Notwithstanding anything to the contrary
contained in this Section 13, a Party may disclose any Confidential Information
if, in the opinion of the disclosing Party’s legal counsel, (i) such disclosure
is legally required to be made in a judicial, administrative or governmental
proceeding pursuant to a valid subpoena or other applicable order, or (ii) such
disclosure is legally required pursuant to the rules or regulations of a stock
exchange or similar trading market applicable to the disclosing Party. Prior to
any disclosure of Confidential Information under this Section 13.4, the
disclosing Party shall give the other Party at least ten (10) days of prior
Notice (unless another time period is required by such rules, regulations or
proceeding)

24

--------------------------------------------------------------------------------

and, in making such disclosure, the disclosing Party shall disclose only that
portion of Confidential Information required to be disclosed and shall take all
reasonable steps to preserve the confidentiality thereof, including obtaining
protective orders and supporting the other Party’s intervention in any such
proceeding.

     13.5 Public Announcements. Prior to making or issuing any press release or
other public announcement or disclosure of Business Information that is not
Confidential Information, a Party shall first consult with the other Party as to
the content and timing of such announcement or disclosure, unless in the good
faith judgment of such Party, there is not sufficient time to consult with the
other Party before such announcement or disclosure must be made under applicable
Laws; but in such event, the disclosing Party shall notify the other Party, as
soon as possible, of the pendency of such announcement or disclosure, and it
shall notify the other Party before such announcement or disclosure is made if
at all reasonably possible. Any press release or other public announcement or
disclosure to be issued by either Party relating to this Business shall also
identify the other Party.

14. INDEMNIFICATION

     14.1 Indemnities / Limitation of Liability. Each Party shall indemnify,
defend and hold harmless the other Party, its managers, members, directors,
officers, employees, agents and attorneys-in-fact, or Affiliates (collectively,
“Indemnified Party”) from and against the entire amount of any Material Loss. A
“Material Loss” means all costs, expenses, damages, fines, penalties or
liabilities, including attorneys’ fees and other costs of litigation (either
threatened or pending) arising out of or based on a breach by a Party
(“Indemnifying Party”) of any representation, warranty or covenant contained in
this Agreement. A Material Loss shall not be deemed to have occurred until, in
the aggregate, an Indemnified Party incurs losses, costs, damages or liabilities
in excess of ten thousand dollars ($10,000) (the “Indemnification Threshold”)
relating to breaches of warranties, representations and covenants contained in
this Agreement. Once the Indemnification Threshold is reached, the Indemnifying
Party shall be liable for the entire amount of the Material Loss.

     14.2 Indemnification Procedure. If any claim or demand is asserted against
an Indemnified Party in respect of which such Indemnified Party may be entitled
to indemnification under this Agreement, written Notice of such claim or demand
shall promptly be given to the Indemnifying Party. The Indemnifying Party shall
have the right, but not the obligation, by notifying the Indemnified Party
within thirty (30) days after its receipt of the Notice of the claim or demand,
to assume the entire control of (subject to the right of the Indemnified Party
to participate, at the Indemnified Party’s expense and with counsel of the
Indemnified Party’s choice), the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of counsel of

25

--------------------------------------------------------------------------------

the Indemnifying Party’s choice. Any damages to the assets or business of the
Indemnified Party caused by a failure by the Indemnifying Party to defend,
compromise, or settle a claim or demand in a reasonable and expeditious manner
requested by the Indemnified Party, after the Indemnifying Party has given
Notice that it will assume control of the defense, compromise, or settlement of
the matter, shall be included in the damages for which the Indemnifying Party
shall be obligated to indemnify the Indemnified Party. Any settlement or
compromise of a matter by the Indemnifying Party shall include a full release of
claims against the Indemnified Party that have arisen out of the indemnified
claim or demand.

15. MISCELLANEOUS PROVISIONS

     15.1 Notice. Notices shall be effective (i) three (3) business days after
being deposited in the United States mail, with sufficient first-class postage
and fees prepaid, (ii) the next business day if sent by Federal Express, United
Parcel Service, or other comparable overnight courier service, for overnight
delivery, all charges prepaid or charged to the sender, (iii) the date of
recipient’s actual receipt, if personally delivered to the recipient, or (iv) if
sent by fax, and such transmission is confirmed by a fax delivery confirmation
receipt generated by the sender’s fax machine in the ordinary course of
business, effective the date of such receipt if received before 5:00 P.M. on a
business day, but otherwise effective on the next business day.

     15.2 Gender and Number. The singular shall include the plural, and the
plural the singular wherever the context so requires, and the masculine, the
feminine, and the neuter genders shall be mutually inclusive.

     15.3 Currency. All references to “dollars” or “$” herein means lawful
currency of the United States of America.

     15.4 Headings. The subject headings of Sections are included for purposes
of convenience only, and shall not affect the construction or interpretation of
any of its provisions.

     15.5 Waiver. The failure of either Party to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Party’s right thereafter to enforce any provision
or exercise any right.

     15.6 Modification. No change, amendment or other modification of this
Agreement shall be valid unless made in writing and duly executed by both
Parties.

     15.7 Force Majeure. Except for the obligation to make payments when

26

--------------------------------------------------------------------------------

due hereunder, the obligations of a Party shall be suspended to the extent and
for the period that performance is prevented by any cause, whether foreseeable
or unforeseeable, beyond its reasonable control, including labor disputes
(however arising and whether or not employee demands are reasonable or within
the power of the Party to grant); acts of nature; Laws, instructions or requests
of any government or governmental entity; judgments or orders of any court;
inability to obtain on reasonably acceptable terms any public or private
license, permit or other authorization; curtailment or suspension of activities
to remedy or avoid an actual or alleged, present or prospective violation of
Environmental Laws; action or inaction by any federal, state or local agency
that delays or prevents the issuance or granting of any approval or
authorization required to conduct operations beyond the reasonable expectations
of the Party seeking the approval or authorization; acts of war or conditions
arising out of or attributable to war, whether declared or undeclared; riot,
civil strife, insurrection or rebellion; fire, explosion, earthquake, storm,
flood, sink holes, drought or other adverse weather condition; delay or failure
by suppliers or transporters of materials, parts, supplies, services or
equipment, or by contractors’ or subcontractors’ shortages of, or inability to
obtain, labor, transportation, materials, machinery, equipment, supplies,
utilities or services; accidents; breakdown of equipment, machinery or
facilities; actions by native rights groups, environmental groups, or other
similar special interest groups; or any other cause whether similar or
dissimilar to the foregoing. The affected Party shall promptly give Notice to
the other Party of the suspension of performance, stating therein the nature of
the suspension, the reasons therefor, and the expected duration thereof. The
affected Party shall resume performance as soon as reasonably possible.

     15.8 Rule Against Perpetuities. The Parties do not intend that there shall
be any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule. Accordingly, if
any right or option to acquire any interest in the Claims and/or the Real
Property, in a Participating Interest, or in any assets exists under this
Agreement, such right or option must be exercised, if at all, so as to vest
within the time period(s) permitted by applicable rules. If, however, any such
violation should inadvertently occur, a court shall reform that provision in
such a way as to approximate most closely the intent of the Parties within the
limits permissible under such rules.

     15.9 Further Assurances. Each of the Parties shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with project financing.

     15.10 Entire Agreement; Successors and Assigns. This Agreement contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject

27

--------------------------------------------------------------------------------

matter hereof. This Agreement shall (and does) bind and inure to the benefit of
the respective successors and permitted assigns of the Parties.

     15.11 Memorandum. At the request of either Party, a memorandum or short
form of this Agreement shall be prepared by Del Toro, executed and acknowledged
by both Parties, and delivered to Del Toro for recording and filing in those
appropriate recording districts and filing offices as may be necessary to
provide constructive notice of this Agreement and the rights and obligations of
the Parties hereunder. Unless both Parties agree, this Agreement shall not be
recorded.

     15.12 Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both Parties
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.

     15.13 No Third Party Beneficiaries. This Agreement is made solely for the
benefit of the Parties to this Agreement and their respective permitted
successors, transferees and assigns, and no other person or entity shall have or
acquire any right by virtue of this Agreement as a third party beneficiary or
otherwise.

     15.14 Interpretation. Although the first draft of this Agreement was
prepared by counsel to Bowerman’s parent company (as further detailed below in
Section 15.17), and although this Agreement has been reviewed, further
negotiated, and approved by Del Toro’s counsel, because both Parties benefit
from the memorialization of a detailed joint operations agreement, Del Toro
shall reimburse Bowerman’s parent company for sixty percent (60%) of the costs
invoiced to same by its law firm to prepare this Agreement.

     15.15 Including; Disjunctive / Conjunctive. The term “including” means
“including, without limitation.” Usage of “and/or” means both the conjunctive
and disjunctive and is intended for expansive interpretation and not to limit
the options available to each Party affected thereby.

     15.16 Miscellaneous. This Agreement’s time periods shall be computed by
excluding the first day and including the last. Except if otherwise specifically
noted, all periods referencing days shall be measured by calendar days, and, if
the last day in a given period falls on a weekend or legal holiday, then the
last day thereof shall be the next business day thereafter. Except as may
otherwise be specified herein, no action by a Party against another for breach
hereof is limited to breach of contract remedies.

     15.17 INDEPENDENT INVESTIGATION. THIS AGREEMENT HAS BEEN PREPARED BY
COUNSEL TO BOWERMAN’S PARENT COMPANY SOLELY FOR BOWERMAN’S BENEFIT. WHILE DEL
TORO’S PRESIDENT INDICATES

28

--------------------------------------------------------------------------------

THAT IT CONTEMPLATES RETAINING THAT SAME LAW FIRM (NAMELY, RUTLEDGE LAW CENTER
LTD.) TO PROVIDE LEGAL COUNSEL TO THE PARTIES HEREUNDER, DEL TORO HEREBY
ACKNOWLEDGES THAT SAID FIRM IS NOT REPRESENTING DEL TORO WITH REGARD TO THE
TRANSACTION MEMORIALIZED HEREIN. FOR THE AVOIDANCE OF DOUBT, DEL TORO HEREBY
EXPRESSLY WAIVES AND CONSENTS TO ANY CONFLICT THAT MIGHT EXIST BY VIRTUE OF
RUTLEDGE LAW CENTER LTD.’S SOLE REPRESENTATION OF BOWERMAN WITH REGARD TO THE
UNDERLYING TRANSACTION. WITH THE FOREGOING IN MIND, EACH PARTY HAS:
INDEPENDENTLY EVALUATED THE DESIRABILITY OF ENTERING INTO THIS AGREEMENT AND IS
NOT RELYING ON ANY REPRESENTATION, GUARANTEE OR STATEMENT NOT SET FORTH HEREIN;
AND HAS BEEN AFFORDED THE OPPORTUNITY TO SEEK LEGAL COUNSEL WITH REGARD TO ITS
RIGHTS AND OBLIGATIONS AND HAS CONSULTED OR REFUSED SUCH COUNSEL, AND
ACCORDINGLY NEGOTIATED THIS AGREEMENT.

     The Parties have each executed this Agreement by duly authorized
representative and each Party hereby acknowledges that it understands and is
bound by this Agreement.

BOWERMAN HOLDINGS, LLC, a DEL TORO SILVER CORP., a California limited liability
company Nevada domestic corporation     By: Trinity Alps Resources, Inc.,
Manager              By: /s/Patrick A. Fagen By: /s/Greg Painter
                   Patrick A. Fagen, President         Greg Painter, President  
  Date: November 14, 2011 Date: November 14, 2011

29

--------------------------------------------------------------------------------

EXHIBIT A

Description of the Claims

30

--------------------------------------------------------------------------------

EXHIBIT B

36-Month Work Plan

YEAR ONE:

 

YEAR TWO:

 

YEAR THREE:

31

--------------------------------------------------------------------------------